Rothrock, J.
It appears from the evidence that, at the time Coates assigned the contracts to the plaintiffs, the land was worth at least $2,000. The plaintiffs paid to Coates $400, and to the Land Company $200. If their theory of the case be correct, the land was worth $1,400 more than they paid for it. But it is claimed by the defendant that the plaintiffs, as part of the consideration for the assignment of the contracts, agreed to pay the mortgage. The plaintiffs deny that they made any such agreement, and deny that they had any notice of the mortgage, and they claim that Coates had no interest in the property which he could mortgage. Without determining whether a recorded mortgage upon an equity in real estate is valid as against a subsequent purchaser of the equity without actual notice, we are clearly of the opinion that, in this case, there is a fair preponderance of evidence that the plaintiffs had actual knowledge of the mortgage and agreed to assume its payment; and the court might well have rendered a personal judgment against them upon their contract with Coates. See Scott's Adms. v. Gill, 19 Iowa, 187, and authorities there cited.
The appellee has caused the supersedeas bond given in the court below to be certified to this court, and asks that judgment be rendered on the same in this court. It will be so ordered.
Affirmed.